DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JENNIFER SHELTON,
                             Appellant,

                                    v.

               PNC BANK, NATIONAL ASSOCIATION, et al.,
                             Appellees.

                              No. 4D20-2225

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502015CA011199.

   Jennifer J. Kramer of Law Offices of Jennifer J. Kramer, LLC, Boca
Raton, for appellant.

  William L. Grimsley of McGlinchey Stafford, Jacksonville, for appellee
PNC Bank, National Association.

PER CURIAM.

   Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.